DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first forward number-theoretic transform dedicated hardware unit includes one or more registers” as in claim 7, and the “one or more registers are configured to store one or more intermediate calculation values” as in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a “second forward number-theoretic transform dedicated hardware unit” recited in claims 2, and 3, a “first modulo hardware unit” recited in claims 3, and 4, a “second modulo hardware unit” recited in claims 3, and 4, a “multiplication hardware unit” recited in claim 4, an “inverse number-theoretic transform dedicated hardware unit” recited in claim 5 (claim 6 “inverse number-theoretic transform” is not being interpreted under 35 USC 112f because the claim recites sufficient structure to perform the claim function), and a “plurality of dedicated hardware units” in claim 18.  
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “second forward number-theoretic transform dedicated hardware unit” is interpreted to include a plurality of hardware binary bit shifters, a plurality of adders, data routing paths, and data registers may also be included, or the structure as 
The “first modulo hardware unit” and “the second modulo hardware unit” are interpreted to include the structure of specialized logic or adders using basic digital logic gates, which may be implemented using digital electronic circuits (e.g., assemblies of digital logic gates printed on integrated circuits), configured in a manner such as classical method, Barrett method, Montgomery method, etc., including input and output connections and equivalents, and as described in the specification [0023-0024].
The “multiplication hardware unit” is interpreted to include the structure of N x-bit multipliers where x is the number of bits in the input integers, which may be implemented using digital electronic circuits (e.g., assemblies of digital logic gates printed on integrated circuits), wherein various known implementations of multipliers such as serial multipliers, pipelined multipliers, combinatorial multipliers etc. may be used including input and output connections and equivalents as described in the specification [0025].
The “inverse number-theoretic transform dedicated hardware unit” of claim 5 only, is interpreted to include a plurality of hardware binary bit shifters, a plurality of adders, a plurality of multipliers, data routing paths, and at least one data register may also be included, or the structure as disclosed in figures 2A, 2B, including input and output connections and equivalents, and as described in the specification [0026], [0035-0043].  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the data routing paths are configured to transmit …each output of each bit shifter to adders arranged in butterfly structures”.  It is unclear if the “adders arranged in butterfly structures” are the same adders as the “plurality of adders” recited 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7-8,  11-14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DD Chen et al., Low Complexity and Hardware-friendly Spectral Modular Multiplication, IEEE 2102 et al., (hereinafter “Chen”).

Regarding claim 1, Chen teaches the following:
a first forward number-theoretic transform dedicated hardware unit configured to calculate a number-theoretic transform of a first input vector, wherein a root of unity of the number-theoretic transform performed by the first rd paragraph);
wherein the first forward number-theoretic transform dedicated hardware unit includes: 
data routing paths (Fig 6 interconnections); 
a plurality of hardware binary bit shifters (Fig 6 shift operators); 
and a plurality of adders (Fig 6 adders and subtractors).

Regarding claim 7, in addition to the teachings addressed in the claim 1 analysis, Chen teaches the following:
wherein the first forward number-theoretic transform dedicated hardware unit includes one or more registers (Section IV.D last paragraph, describes them as omitted from the figure for clarity only, but clearly present in the architecture as stated, and as further described in section V first paragraph).

Regarding claim 8, in addition to the teachings addressed in the claim 7 analysis, Chen teaches the following:
wherein the one or more registers are configured to store one or more intermediate calculation values (Section IV.D last paragraph registers after 

Regarding claim 11, in addition to the teachings addressed in the claim 1 analysis, Chen teaches the following:
the adders are configured to compute a sum of bit-shifted versions of a plurality of values of the first input vector (Fig 6 each adder computes a sum of bit shifted inputs of every other input).  

Regarding claim 12, in addition to the teachings addressed in the claim 11 analysis, Chen teaches the following:
the hardware binary bit shifters and adders are arranged in multiple stages, wherein the number of stages is equal to the logarithm base two of the length of the first input vector (Fig 8 for hardware binary bit shifters comprised within the FFT/IFFT arranged in multiple stages, Section IV.E. last paragraph log2 d = 8).

Regarding claim 13, in addition to the teachings addressed in the claim 1 analysis, Chen teaches the following:
wherein the first input vector is an input to a circular convolution computation (Section II first column last sentence, Section II.B. last paragraph, the cyclic convolution for circular convolution).


wherein the first input vector is an input to a linear convolution computation (Section II.B. last paragraph, equivalent to linear convolution for linear convolution).

Regarding claim 16, in addition to the teachings addressed in the claim 1 analysis, Chen teaches the following:
the root of unity exponentiated to a power equal to the length of the first input vector is congruent to one modulo a specified modulus (Section II last paragraph first bullet applied to algorithm 3).

Regarding claim 17, in addition to the teachings addressed in the claim 16 analysis, Chen teaches the following:
wherein the specific modulus is a prime number (Algorithm 3, gcd(b,n) = 1 is satisfied when the modulus n is prime).

Regarding claim 19, Chen teaches the following:
receiving input sequences (algorithm 3 INPUT, fig 3 input);
computing forward number-theoretic transforms of the input sequences;
computing element-wise multiplication of the transformed input sequences (Fig 3 FFT, figure 9 multiple stages for plural FFT);
computing an inverse number-theoretic transform (Fig 3 IFFT); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claim 2, Chen figure 3, algorithm 3, figure 6 and associated text teaches the claim 1 limitations.  However, this Chen embodiment does not explicitly disclose two distinct dedicated forward number-theoretic transform units.  Chen performs the function of two units but pipelines these functions over a number of cycles using the same circuitry (fig 9). However, in another section of Chen, figure 1, two distinct first and second forward number theoretic transforms executed in separate units as FFT.  It would have been obvious to one of ordinary skill in the art before the effective filing date, to include two separate forward number-theoretic transform dedicated hardware units as disclosed by Chen in figure 1 each with the circuitry disclosed in figure 6.   
not having to share architecture.   

Regarding claim 3, in addition to the teachings addressed in the claim 2 analysis, Chen teaches the following:
modulo hardware coupled to the first forward number-theoretic transform hardware wherein the modulo hardware are configured to perform modular reductions of outputs of forward number-theoretic transform operations (Fig 6 the 8 modular reductions performed after each of the butterfly operations) 
Furthermore the teachings of Chen disclosed in claim 2 teach first and second forward number-theoretic transform hardware.  In this teaching, modulo hardware coupled to the second forward number-theoretic transform hardware is disclosed.  
	Chen does not, however, explicitly disclose first and second forward number-theoretic transform dedicated hardware units that are distinct from first and second modulo hardware units.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make these units distinct units.  There are a finite amount of choices as to which elements are included in distinct units to achieve the desired, predictable technical result.  It is obvious to one of ordinary skill in the art to 

Regarding claim 4, in addition to the teachings addressed in the claim 3 analysis, Chen teaches the following:
a multiplication hardware unit coupled to the modulo hardware, wherein the multiplication hardware is configured to perform element-wise multiplication of outputs of the modulo hardware (Fig 3, section IV.C,  multiplier coupled to output of FFT wherein the modulo hardware is shown in figure 6 as per the claim 3 mapping).  
Furthermore the teachings of Chen disclosed in claim 3 teach first and second modulo hardware units.  As a result of this teaching, the output of the output of the first and second modulo units are now coupled to the multiplier as shown in figure 3.  

Regarding claim 5, in addition to the teachings addressed in the claim 4 analysis, Chen teaches the following:
an inverse number-theoretic transform hardware unit configured to calculate an inverse number-theoretic transform (Fig 3, IFFT).
Chen does not, however, explicitly disclose the inverse forward number-theoretic transform hardware units that are dedicated units.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make these units dedicated units.  The motivation to combine provided with respect to claim 2 applies equally to claim 5.

	Regarding claim 6, in addition to the teachings addressed in the claim 5 analysis, Chen teaches the following:
wherein the inverse number-theoretic transform dedicated hardware unit includes data routing paths, a plurality of hardware binary bit shifters, a plurality of adders, and a plurality of multipliers (Fig 6).

Regarding claim 18, in addition to the teachings addressed in the claim 1 analysis, Chen teaches the following:
wherein the first forward number-theoretic transform dedicated hardware unit includes a plurality of dedicated hardware units configured to compute two-point forward number-theoretic transforms (Fig 6 shows 4, 2-point forward number-theoretic stages).
In a separate section shown in figure 5, Chen further discloses:
one or more stages of digital logic circuitry configured to combine outputs of the dedicated hardware units configured to compute two-point forward number-theoretic transforms (Fig 5 stages 1, 2, and 3).
The diagram of figure 5 is not explicitly disclosed in the architecture of figure 6.  Figure 6 discloses instead of distinct stages in hardware, the architecture pipelines stages in the same hardware to calculate stages over cycles to save hardware space (Fig 3, 6 feedback, fig 9 for stage pipeline).  It would have been obvious to one of ordinary skill in the art before the effective filing date to instead implement the first forward number theoretic transform dedicated unit in hardware as shown in figure 5.  

Regarding claim 20, Chen teaches the following:
a first forward number-theoretic transform dedicated hardware unit configured to calculate a number-theoretic transform of a first input vector, wherein a root of unity of the number-theoretic transform performed by the first forward number-theoretic transform dedicated hardware unit is a power of two (Fig 3 top level architecture of interleaved spectral Montgomery multiplier implementing the algorithm 3 number theoretic transform (NTT) of first input vector x, wherein the FFT is the forward NTT dedicated hardware unit, with root of unity with r is chosen as a power of 2 (Algorithm 3 summary, and section III.A. 3rd paragraph);
wherein the first forward number-theoretic transform dedicated hardware unit includes: 
data routing paths (Fig 6 interconnections); 
a plurality of hardware binary bit shifters (Fig 6 shift operators); 
and a plurality of adders (Fig 6 adders and subtractors).
Chen figure 3, algorithm 3, figure 6 and associated text teaches the above limitations.  However, this Chen embodiment does not explicitly disclose two distinct dedicated forward number-theoretic transform units each configured with data routing 
Chen discloses a motivation to use the pipelined shared architecture approach being to reduce cost of requiring a large amount of hardware resources by sharing the FFT of figure 3 performing the number theoretic transform using shadowed portion in a pipelined portion handling 8 inputs in each cycle (Section IV.D.).  Conversely, the opposite motivation is also true, to give up architecture space to save on processing cycles by not having to share architecture.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 20030195911 A1 Buchart et al., (hereinafter “Buchart”).

Regarding claim 15, Chen teaches the claim 1 limitations.  Chen is silent with respect specific values of the first input vector.  However, in the same field of endeavor, Buchert discloses an apparatus for DFT processing that uses a prime factor algorithm (Abstract). See e.g. Number Theoretic Transform, https://www.dsprelated.com/freebooks/mdft/Number_Theoretic_Transform.html, DSP related.com, 2017 download, for the relationship between number theoretic transforms 
It would have been obvious to one of ordinary skill in the art before the effective filing date to insert a plurality of consecutive zeros at a specified location in the first input vector as disclosed by Buchert.  The motivation to insert consecutive zeros is in the instance when the number of points to be processed is not of the order of 2N as required by the claim and supported by Buchert ([0005]).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the rejection under 35 USC 112(b).
The following is a statement of reasons for the indication of allowable subject matter.  
Applicant claims a system comprising a first forward number-theoretic transform dedicated hardware unit configured to calculate a number-theoretic transform of a first input vector, wherein a root of unity of the number-theoretic transform performed by the first forward number-theoretic transform dedicated hardware unit is a power of two.  The first forward number-theoretic transform dedicated hardware unit includes: data routing paths, a plurality of hardware binary bit shifters, and a plurality of adders.

The apparatus as in claim 10 further includes the hardware binary bit shifters are configured to left shift baits based at least in part on indices associates with the first input vector, indices associated with the number theoretic transform of the first input vector, and the root of unity of the number-theoretic transform.
The primary reason for indication of allowable subject matter are the limitations wherein the data routing paths transmit each value of the input vector to a corresponding bit shifter, and wherein the left shift bits are based at least in part on indices associates with the first input vector, indices associated with the number theoretic transform of the first input vector, and the root of unity of the number-theoretic transform.

Chen is the closest prior art found. Chen discloses a forward number theoretic transform unit as taught in the above claim mappings.  Chen however, does not shift bits of each input vector as shown in figure 6.  Furthermore, Chen is silent with respect to a direction of a bit shift or use of associated indices.
Buchart discloses an apparatus and method for discrete fourier transform processing using a prime factor algorithm where P has a plurality M of relatively prime factors F and the DFT process is divided into M successive F-point DFT processes (abstract).  Buchart discloses reversing order of bits (Fig 1) but does not explicitly 
US 4788654 Duhamel et al. (hereinafter “Duhamel”), discloses a device for real time processing of digital signals by convolution comprising first and second forward NTT units, a convolution unit and an inverse NTT unit (fig 1).  Duhamel further discloses performing multiplication by shifts (col 1 lines 50-60).   Duhamel does not, however explicitly disclose each value of the first input vector to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to adders arranged in butterfly structures.  Furthermore, Duhamel is silent with respect to a direction of a bit shift or use of associated indices.
US 20200265167 A1 Banarjee et al, discloses a configurable processor that includes an NTT architecture and a modular arithmetic unit (abstract, fig 2, fig 4, fig 4A).  Banarjee further discloses butterfly structures to perform the NTT in multiple stages (Fig 5, 5A, 5B, fig 8).  Banarjee discloses use of selectable bit shifters that may be left or right shift (fig 4A, [0110]).  Banarjee does not, however, explicitly disclose each value of the first input vector to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to adders arranged in butterfly structures.  Furthermore, Duhamel is silent with respect to a direction of a bit shift or use of associated indices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Examiner, Art Unit 2182